Citation Nr: 1812529	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability (other than chronic lumbar strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1973 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In January 2015, based on the new and material evidence presented, the Board reopened the claim for service connection for a low back condition and remanded the issue for additional development.  

In May 2017, the Board again remanded the issue on appeal for further development.  The matter has returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's diagnosed lumbar degenerative disc disease and degenerative joint disease with stenosis was not shown in service or for many years thereafter, and has not been found to be etiologically related to service.




CONCLUSION OF LAW


The criteria for service connection for lumbar degenerative disc disease and degenerative joint disease with stenosis have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  All identified and available records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances... we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

Further, there has been substantial compliance with the Board's prior remand directives.  Thus, no further action in this regard is warranted. Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

The Board has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).  In addition, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R.
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Low Back Disability 

The Veteran asserts that a current disc disease with stenosis of the lumbosacral spine is causally related to a back injury in service or to service-connected lumbar strain.

Initially, the Board notes that the existence of a present disability is established through the Veteran's medical treatment records produced during the course of his appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA treatment records reflect that the Veteran was diagnosed with lumbar degenerative disc disease and degenerative joint disease with stenosis. See VA examination reports of April 2011, March 2015 and VA medical opinion of June 2017.  

The Board also finds that there is an in-service component to the extent that the Veteran states that he injured his back in service when he stepped off of a cinder block.  He also attributes his current disc disability to his low back strain which had onset in service. See Hearing Transcript dated December 2013. 

The Board will next address the question of whether the evidence demonstrates that the Veteran's diagnosed lumbar degenerative disc disease and degenerative joint disease with stenosis is related to service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.
 
In this regard, the Board finds the VA medical opinion of June 2017 highly persuasive and the most probative medical evidence of record.  Specifically, the June 2017 VA physician found that a nexus was not established for the Veteran's current lumbar degenerative disc disease and degenerative joint disease with stenosis.  Citing to an extensive review of the claims file and medical records, the examiner opined that the Veteran's current diagnosed condition is less likely incurred in or related to an injury in the service.  In a well-reasoned analysis, the examiner pointed out the absence of records to support that the Veteran had lumbar spine disc disease while in service.  In particular, service treatment records were silent for symptoms or signs of disk disease and that the first record to reflect lumbar spine pathology was not until 20 years post military.   The physician further noted that X-rays of the lumbar spine taken during service in 1974 and 1975 were in fact normal with no evidence of arthritis.  He concluded that it was more likely the Veteran's lumbar degenerative disc disease and degenerative joint disease arthritis developed post military.  

Likewise, the Board finds the June 2017 VA medical opinion significantly probative to support the conclusion that the Veteran's current lumbar degenerative disc disease and degenerative joint disease with stenosis is not the result of or aggravated by his service-connected lumbar strain.  In support of this finding, the VA physician explained that "spinal strains do not cause degenerative joint disease/degenerative disc disease/stenosis of the lumbar spine."  The physician explained that a "back strain" implies there is "no disruption to the articular surface of the joint at the time of injury" and therefore, lumbar degenerative disc disease and degenerative joint disease with stenosis is most likely due to natural aging process.  With regard to the finding that the current condition was not aggravated by service-connected lumbar strain, the physician explained that "spinal strains do not affect the articular surface of the spinal joints and so would not affect the pathology of the existing degenerative joint disease/degenerative disc disease/ stenosis of the lumbar spine."  Additionally, the physician found no evidence of the spinal condition worsening beyond natural progression as arthritis is a progressive disease that worsens over time.   

In view of the above, the Board finds that there is simply no competent medical evidence of record to support a finding that the Veteran's current low back disability diagnosed as lumbar degenerative disc disease and degenerative joint disease with stenosis had onset in service, or that the condition is related to or caused by his service-connected lumbar strain.  The Board observes that the 2017 VA opinion is based on a comprehensive review of the Veteran's claims file, consideration of lay evidence of record, and provide well-grounded rationale to support the examiner's conclusions.  The opinion in particular provided substantial reasoning and explanation as to why the Veteran's current disability is not etiologically related to his active service or service-connected disability.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Accordingly, the Board finds great probative value in the June 2017 VA medical opinion.

After weighing all the evidence of record, the Board observes that the 2017 VA medical opinion stands uncontradicted by any other evidence found in the record and is significantly probative in determining whether the Veteran has substantiated his claim for service connection.  

As to the Veteran's reports of having onset of symptoms in service and since service, the Board observes that his reports are inconsistent with the objective evidence of record.  Service treatment records show no evidence of complaints, treatment, or findings of arthritis in service.  Although the Veteran's service treatment records reflect complaints of "low back pain" in October 1974, X-rays taken of the spine in November 1974 had normal findings.  The assessment in service was "strain" which is attributable to muscle.  Significantly, the Veteran had normal clinical evaluation at separation in May 1975 with no reports made by the Veteran of any musculoskeletal symptoms or any problems regarding the lower back. See Report of Medical Examination and report of medical history of May 1975.  Moreover, X-rays taken in May 1975 also revealed normal findings of the lumbar spine.  In fact, as noted in the 2017 VA opinion, the first evidence of arthritis was not until 1994, approximately 19 years after separation from service.  Therefore, the Board ascribes heightened credibility to the statements made at the time of separation and finds the contemporaneous records to the Veteran's service and in the years immediately following his service are an accurate account of the condition during that period of time. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Although degenerative joint disease and degenerative disc disease may be considered chronic diseases for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that arthritis manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  As discussed in detail above, medical records following service do not reflect any problems related to arthritis or affecting his bones or joints.  Rather, complaints of low back pain in service were attributable to muscle, which is clearly distinguishable from his current degenerative disc disease/degenerative joint disease which is skeletal not muscular.  There is further no evidence indicating chronic disabling conditions.  Accordingly, service connection for arthritis on a presumptive basis has not been shown and therefore, not warranted. 38 C.F.R. §§ 3.303(b), 3.307.  

Lastly, the Board acknowledges the Veteran's contentions that his current low back disability is related to service or his service-connected disability.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, to the extent that he seeks to establish a nexus between a current disability and service or service-connected lumbar strain, the Board finds lay witnesses are not competent to opine on such medical questions of etiology as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Board finds the Veteran's statements and additional lay statements of record not competent medical evidence.  Therefore, his assertions of etiology and lay statements of the Veteran's spouse, standing alone, have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiner.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for lumbar degenerative disc disease and degenerative joint disease with stenosis.  The benefit-of-the-doubt doctrine is not for application, and the claims must be denied. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lumbar degenerative disc disease and degenerative joint disease with stenosis is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


